Citation Nr: 1715494	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Thereafter, the case has been transferred to the jurisdiction of the Denver, Colorado RO.

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In January 2011 Board remanded the issues of evaluation of right knee instability, currently rated as 10 percent disabling, and entitlement to a rating in excess of 10 percent for status post meniscectomy with degenerative changes, right knee. 

Thereafter, in November 2013 the Board noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board noted that during private evaluations dated in November 2009, the Veteran reported he retired from his job due to his right knee symptoms.  Therefore, the Board found that the issue of entitlement to TDIU had been raised during the course of the appeal.  The Board further found that, in light of the Court's holding in Rice, the a claim for TDIU is part of the Veteran's pending claim.

In November 2013 the Board denied entitlement to an initial evaluation of right knee instability, rated as 10 percent disabling prior to August 26, 2010, and in excess of 30 percent thereafter, and entitlement to a rating in excess of 10 percent for status post meniscectomy with degenerative changes, right knee.  The Board then remanded the issue of entitlement to TDIU for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC) was issued in July 2014.  Thereafter, prior to transfer of the record to the Board in May 2016, evidence relevant to the determination of the issue of entitlement TDIU was associated with the claim file.  See, e.g., C&P Examination Reports dated January 2015, July 2016 and April 2017, and Treatment Records.  As the records were received by the RO prior to transfer of the record to the Board, the claim must be remanded for initial consideration by the RO.  38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


